Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/29/2019.   
Claims 1-4 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “semiconductor converters are made with an increased area of space charge over the entire width of the semiconductor converter”.   It is not shown in drawing for said “an increased area”.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
 
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is vague and indefinite.  
(1) “Beta-voltaic battery comprising housing and cover, semiconductor converters based on p-n or p-i-n structures made of silicon, A3B5 compounds, solid solutions of aluminum, gallium, nitrogen or phosphorus (or all of them), made with profiled doping, insulating and radioisotope elements and conductive contacts that can be configured to make one or several packs connected in parallel and (or) in series to achieve the required output power”.  
First and second underlines “Beta-voltaic battery comprising housing and cover, semiconductor converters”:  It is vague and indefinite components of “Beta-voltaic 
Third underline “one or several packs connected in parallel and (or) in series”.  It appears the applicant is trying for broad scope of claim by said conductive contacts can be configured either one or several packs.   If one pack configuration, it is vague and indefinite with the structure of “connected in parallel and (or) in series”.  Refer difference with “configured to make one pack or several packs connected in parallel and (or) in series”.  
(2) “semiconductor converters are made with an increased area of space charge over the entire width of the semiconductor converter”.   It is vague and indefinite which structure is said “an increased area”.  It is vague and indefinite with “the entire width”.  There is insufficient antecedent basis for this limitation in the claim. 
(3) “the pack is assembled from semiconductor converters, with opposite-polar surfaces of which facing each other, current-carrying radioisotope elements are placed between opposite-polar surfaces, 
the packs are separated by insulating elements, along the perimeter of which grooves are evenly spaced, the number of which is equal to or more than twice the number of packs in the battery;”.  
Said “the pack” is vague and indefinite.  See above (1).  
Furthermore, while having option “one or several packs connected in parallel and (or) in series”, it appears claiming both of two options.  
Furthermore, underlined “which” is unclear which element it is pointing to. 

(5) “the extreme semiconductor converters” and “the controller” at last two lines.   There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 is vague and indefinite.  Claim 3 recites (part) “by depositing on n- or p-layers of a conductive metal, for example, copper”.   
MPEP 2173.05(c) "NARROW AND BROADER RANGES IN THE SAME CLAIM": Use of a narrow numerical range (“copper”) that falls within a broader range (“a conductive metal”) in the same claim may render the claim indefinite. 

For purpose of examination, examiner interpreted for prior art rejection as below.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al (US 20110031572 A1, IDS) in view of WONG et al (US 20080001497 A1).    
  As for claim 1, Spencer discloses Beta-voltaic battery (see title) comprising housing and cover, semiconductor converters based on p-n or p-i-n structures made of silicon, A3B5 compounds, solid solutions of aluminum, gallium, nitrogen or phosphorus (or all of them), insulating (by “isolation materials”) and radioisotope elements and conductive contacts that can be configured to make one or several packs connected in parallel and (or) in series to achieve the required output power (see abstract, Par.0007, 0014-0016, Cl. 10, Figs. 1A-6B), characterized in that 
semiconductor converters are made with an increased area of space charge over the entire width of the semiconductor converter, 
the pack is assembled from semiconductor converters, with opposite-polar surfaces of which facing each other, current-carrying radioisotope elements (“element 3”) [0031-0032, 0052-0054] are placed between opposite-polar surfaces (Figs.1A-1B, 2A-2B, 3A-3B, 4A-4B, 5A-5B, 6A-6B), 
the packs are separated by insulating elements, along the perimeter of which grooves (two of the case members have grooves for isolation materials) are evenly spaced, the number of which is equal to or more than twice the number of packs in the battery (isolation materials 104 are two at each pack, Fig. 1A); 

Spencer failed to teach (semiconductor converters are) “made with profiled doping”; one of which (i.e., conductive contacts) is brought to the lower surface of the insulating element in the region of the groove, and the second one is brought to the upper surface, while the conductive contacts of the insulating elements being designed in such a way that these can be electrically connected to both the conductive contacts of the extreme semiconductor converters of each pack and the controller.
WONG teaches the semiconductor converters are made with profiled doping [0052]; Two electrodes (i.e., conductive contacts, Figs. 7a) one of which is brought to the lower surface of the insulating element in the region of the groove, and the second one is brought to the upper surface (e.g., Figs. 1, 6-7b), and since the battery is controlled by controlling LC resonant circuit (Fig. 8) [0067], it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have as claimed and while the conductive contacts of the insulating elements being designed in such a way that these can be electrically connected to both the conductive contacts of the extreme semiconductor converters of each pack and the controller, for giving rise to a unique pulse-code identification of the power source.

As for claim 2, Spencer as combined discloses Battery according to claim 1, characterized in that a highly enriched Nickel-63 is used as a radioisotope element, which is deposited on n-layers of semiconductor converters (see abstract, Par.0007, 0014-0016, Cl. 10).

As for claim 4, Spencer as combined discloses Battery according to claim 1, characterized in that the conductive contacts of the outermost semiconductor converters of the packs are made by depositing on n- or p-layers of Nickel-63 and have suitable thickness (see abstract, Par.0007, 0014-0016, Cl. 10).   The thickness as disclosed is considered being suitable as functioning.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834